DETAILED ACTION
Status of Claims: Claims 1, 2, 4-6, 8-11, and 13-14 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170006555 A1) in view of Selvaganapathy et al. (US 20170374578 A1) and Siomina et al. (US 20200178129 A1).
Regarding claim 1, Suzuki et al. disclose an aided management method for a serving cell, applied to a network device and comprising: receiving, by the network device, auxiliary information reported by a terminal device; and based on the auxiliary information, triggering, by the network device, a cell and/or beam adjustment for the terminal device (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations. Based on the report, the base station instructs to perform handover (cell switching) for the terminal); acquiring, by the network device, a target cell for the cell and/or beam change for the terminal device based on the auxiliary information (paragraph [0079]; neighboring/surrounding cells are searched by the terminal and reported to the serving base station). However, Suzuki et al. may not explicitly suggest wherein the target cell is an New Radio (NR) inter- frequency cell that may become a cell in a secondary cell group, and the auxiliary information is information related to at least one NR inter-frequency cell. Selvaganapathy et al. from the same or similar field of endeavor suggest wherein the target cell is an inter- frequency cell that may become a cell in a secondary cell group (paragraph [0064-0068]; target cell may be selected on the basis of inter-frequency measurement result. The target cell group may comprise a secondary cell group (SCG)), and the auxiliary information is information related to at least one inter-frequency cell (paragraphs [0135] [0189] [0145]; measurement reports (mobility, suitable for dual connectivity etc.) are used to identify candidates (target cells) for a SCG). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suzuki et al.’s method/system where the target cell is an inter-frequency cell that may become a cell in a secondary cell group, and the auxiliary information is information related to at least one inter-frequency cell as suggested by Selvaganapathy et al. The motivation would have been to provide a suitable architecture with regard to a functionality allowing a suitable mobility control for communication in a dual connectivity operation or traffic offloading (paragraphs [0039] [0040]). In addition to Selvaganapathy et al., Siomina et al. also from the same or similar field of endeavor suggest target cell is an New Radio inter-frequency cell (paragraph [0063]; target cell may operate on inter-frequency carrier in the NR system). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suzuki et al. and Selvaganapathy et al.’s method/system where the target cell is an New Radio inter-frequency cell as suggested by Siomina et al. The motivation would have been to define UE behavior which is known to the network so that the network can control UE performance because of inter-frequency operation (paragraph [0041]).
Regarding claim 2, Suzuki et al. further suggest wherein triggering the cell and/or beam adjustment for the terminal device comprises: triggering a cell and/or beam change for the terminal device; or, triggering a cell and/or beam addition for the terminal device (paragraphs [0076] [0079-0080] [0098-0099]; based on the report, the base station instructs to perform handover (cell switching from one base station to another, cell change) for the terminal) (paragraph [0108]; another base station can be added (carrier aggregation)).  
Regarding claim 4, Suzuki et al. further suggest wherein the information related to at least one cell comprises at least one of the following: a cell identifier; uplink transmission power information; whether there is internal interference with the serving cell; or cell usage priority indication (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations) (paragraph [0055]; priority of surrounding cell base station is reported based on RSRP/RSPQ).  
Regarding claim 5, Suzuki et al. further suggest wherein the uplink transmission power information is a maximum uplink transmission power of the terminal device that satisfies a demodulation threshold (paragraphs [0079-0080]; the terminal reports uplink transmission power sum (total which is considered as maximum) according to RSRP/RSRQ  relative to threshold (reception (demodulation) quality)) (also see paragraphs [0055-0056).  
Regarding claim 10, Suzuki et al. disclose a network device, comprising: a processor; a memory for storing computer programs executable by the processor; and a network interface; wherein the processor is configured to a first communication unit configured to receive auxiliary information reported by a terminal device via the network interface; and a first process unit wherein the processor is configured to, based on the auxiliary information, trigger a cell and/or beam adjustment for the terminal device (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations. Based on the report, the base station instructs to perform handover (cell switching) for the terminal); acquiring, by the network device, a target cell for the cell and/or beam change for the terminal device based on the auxiliary information (paragraph [0079]; neighboring/surrounding cells are searched by the terminal and reported to the serving base station). However, Suzuki et al. may not explicitly suggest wherein the target cell is an New Radio (NR) inter- frequency cell that may become a cell in a secondary cell group, and the auxiliary information is information related to at least one NR inter-frequency cell. Selvaganapathy et al. from the same or similar field of endeavor suggest wherein the target cell is an inter- frequency cell that may become a cell in a secondary cell group (paragraph [0064-0068]; target cell may be selected on the basis of inter-frequency measurement result. The target cell group may comprise a secondary cell group (SCG)), and the auxiliary information is information related to at least one inter-frequency cell (paragraphs [0135] [0189] [0145]; measurement reports (mobility, suitable for dual connectivity etc.) are used to identify candidates (target cells) for a SCG). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suzuki et al.’s method/system where the target cell is an inter-frequency cell that may become a cell in a secondary cell group, and the auxiliary information is information related to at least one inter-frequency cell as suggested by Selvaganapathy et al. The motivation would have been to provide a suitable architecture with regard to a functionality allowing a suitable mobility control for communication in a dual connectivity operation or traffic offloading (paragraphs [0039] [0040]). In addition to Selvaganapathy (paragraph [0063]; target cell may operate on inter-frequency carrier in the NR system). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suzuki et al. and Selvaganapathy et al.’s method/system where the target cell is an New Radio inter-frequency cell as suggested by Siomina et al. The motivation would have been to define UE behavior which is known to the network so that the network can control UE performance because of inter-frequency operation (paragraph [0041]).  
Regarding claim 11, Suzuki et al. further suggest wherein the processor triggers a cell and/or beam change for the terminal device; or, triggers a cell and/or beam addition for the terminal device (paragraphs [0076] [0079-0080] [0098-0099]; based on the report, the base station instructs to perform handover (cell switching from one base station to another, cell change) for the terminal) (paragraph [0108]; another base station can be added (carrier aggregation)).
Regarding claim 13, Suzuki et al. further suggest wherein the information related to at least one cell comprises at least one of the following: a cell identifier; uplink transmission power information; whether there is internal interference with the serving cell; and cell usage priority indication (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations) (paragraph [0055]; priority of surrounding cell base station is reported based on RSRP/RSPQ).  
Regarding claim 14, Suzuki et al. further suggest wherein the uplink transmission power information is a maximum uplink transmission power of the terminal device that satisfies a demodulation threshold (paragraphs [0079-0080]; the terminal reports uplink transmission power sum (total which is considered as maximum) according to RSRP/RSRQ  relative to threshold (reception (demodulation) quality)) (also see paragraphs [0055-0056).
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170006555 A1) in view of Siomina et al. (US 20200178129 A1).
Regarding claim 6, Suzuki et al. disclose an aided management method for a serving cell, applied to a terminal device and comprising: based on a current serving cell, obtaining, by the terminal device, at least one cell for the terminal for which auxiliary information is to be formed, obtaining information related to the at least one cell and forming the auxiliary information (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations. Based on the report, the base station instructs to perform handover (cell switching) for the terminal); reporting the auxiliary information to a network side to trigger a cell and/or beam adjustment for the terminal device (paragraphs [0076] [0079-0080] [0098-0099]; based on the report, the base station instructs to perform handover (cell switching from one base station to another, cell change) for the terminal) (paragraph [0108]; another base station can be added (carrier aggregation)). However, Suzuki et al. may not explicitly suggest the at least one cell is NR inter-(paragraph [0063]; target cell may operate on inter-frequency carrier in the NR system). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Suzuki et al.’s method/system where the target cell is an New Radio inter-frequency cell as suggested by Siomina et al. The motivation would have been to define UE behavior which is known to the network so that the network can control UE performance because of inter-frequency operation (paragraph [0041]).  
Regarding claim 8, Suzuki et al. further suggest wherein related information corresponding to the at least one cell for which the auxiliary information is formed comprises at least one of the following: a cell identifier; uplink transmission power information; whether there is internal interference with the serving cell; or cell usage priority indication (paragraphs [0079-0080]; the terminal performs a search of surrounding cells and reports to base station the uplink transmission power sum/RSRP/RSRQ of surrounding base stations) (paragraph [0055]; priority of surrounding cell base station is reported based on RSRP/RSPQ).  
Regarding claim 9, Suzuki et al. further suggest wherein the uplink transmission power information is a maximum uplink transmission power of the terminal device that satisfies a demodulation threshold (paragraphs [0079-0080]; the terminal reports uplink transmission power sum (total which is considered as maximum) according to RSRP/RSRQ  relative to threshold (reception (demodulation) quality)) (also see paragraphs [0055-0056).  
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to independent claim(s) have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476